Citation Nr: 0927871	
Decision Date: 07/27/09    Archive Date: 07/30/09

DOCKET NO.  04-03 446A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.

2.  Entitlement to an effective date earlier than October 31, 
2001 for the award of service connection for gastroesophageal 
disease (GERD).

3.  Entitlement to an effective date earlier than October 31, 
2001 for the award of service connection for a lumbar spine 
strain.

4.  Entitlement to an effective date earlier than October 31, 
2001 for the award of service connection for an appendectomy 
scar.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1989 to May 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in St. 
Petersburg, Florida.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claims.  The DRO hearing was scheduled and 
subsequently held in August 2005 at the St. Petersburg RO.  
The appellant and the appellant's spouse testified at that 
time and the hearing transcript is of record.  The Board 
further notes that the appellant was afforded a hearing 
before a Rating Veterans Service Representative (RVSR) in 
November 2006 at the St. Petersburg RO.  The appellant 
testified at that time and the hearing transcript is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran perfected her substantive appeal in the current 
case in February 2004.  The Veteran indicated at that point 
that she did not desire a hearing before a Veterans Law 
Judge.  However, in subsequent written statements submitted 
to the Board dated in October 2005, November 2005, March 
2006, and October 2006 the Veteran consistently requested an 
in person hearing before a Veterans Law Judge at her local RO 
and/or a videoconference hearing before a Veterans Law Judge.  
To date, the Veteran has not been scheduled for a new hearing 
before a Veterans Law Judge at her local RO or a 
videoconference hearing before a Veterans Law Judge.

In light of the foregoing the case must be REMANDED for the 
following:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge at 
her local RO.  She and her representative 
should be given an opportunity to prepare 
for the hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




